        Case 8:21-cv-00338-CJC-ADS Document 17 Filed 03/02/21 Page 1 of 1 Page ID #:80

                                                                                            3/2/2021



                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA




                                                                      ORDER ON APPLICATION OF NON-
                                                                     RESIDENT ATTORNEY TO APPEAR
                                                                        IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Subramanian, Arun                                  of Susman Godfrey L.L.P.
Applicant’s Name (Last Name, First Name & Middle Initial)             1301 Avenue of the Americas
212-336-8330                       212-336-8340                       32nd Fl.
Telephone Number                    Fax Number                        New York, NY 10019-6023
asubramanian@susmangodfrey.com
                          E-Mail Address                             Firm/Agency Name & Address


for permission to appear and participate in this case on behalf of
Plaintiff, Jane Doe



Name(s) of Party(ies) Represented                                                Defendant(s)
and designating as Local Counsel
Pachman, Krysta Kauble                                          of    Susman Godfrey L.L.P.
Designee’s Name (Last Name, First Name & Middle Initial)              1900 Avenue of the Stars, Suite 1400
     280951            (310) 789-3100     (310) 789-3150              Los Angeles, CA 90067
Designee’s Cal. Bar No.    Telephone Number        Fax Number


kpachman@susmangodfrey.com
                 E-Mail Address                                      Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
 X GRANTED.


 DATED: March 2, 2021
                                                                ____________________________________________________
                                                                ____
                                                                  ___
                                                                   ____________________
                                                                                     _ ______
                                                                                            __________________
                                                                HON.
                                                                HO ON. CORMAC J. CAR
                                                                                  CARNEY,
                                                                                    ARNEY, U.S. Districtt JJudge
                                                                                                            u ge
                                                                                                            ud




 __________________________________________________________________________________________
 G-64 ORDER (5/16) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE    Page 1 of 1
